DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 2 and 7 is/are objected to because of the following informalities:
Claim 2 recites “attached to adjustment knob”.  This appears to be a typo; the examiner suggests amending to --attach to an adjustment knob--.
Claim 7 recites “tapered or curves surfaces”.  This appears to be a typo; the examiner suggests amending to --tapered or curved surfaces--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozina et al. US 7942174.

    PNG
    media_image1.png
    347
    712
    media_image1.png
    Greyscale

Kozina discloses an anchor bar (156, 168) for releasably mounting a work tool (100) on a work surface (104,106) having a groove (slot 164, 166) therein; comprising: a longitudinal bar (156, 168) having a generally rectangular cross-sectional perimeter with opposing sides as well as opposing upper and lower surfaces, the width of the longitudinal bar being just slightly narrower than an interior width of the groove so that the bar can be placed into and slide within the groove in a relaxed state, said bar including at least one region thereof with a vertical slit (see Figs. 1-3, 7 and 8) separating the sides from one another along the at least one region to allow the outward expansion of sides only (col. 6, lines 15-24), and at least one vertical aperture (see Figs. 1-3, 7 and 8) therethrough; and an adjustable member (144) having a head (162) at one end  of a shaft, said head having a tapered profile (160) on at least opposing sides thereof, said adjustable member being suitable for insertion through the at least one vertical aperture (col. 6, lines 15-24), such that the tapered profile aligns with opposed interior features of the vertical aperture in order for the tapered profile on opposite sides of the head to contact the opposed interior features of the aperture and cause, in response to an upward force being applied to the adjustable member, the outward expansion of sides only so as to produce frictional interference between the opposing sides of the bar and the interior of the groove (Col. 6, lines 15-24).

    PNG
    media_image2.png
    468
    669
    media_image2.png
    Greyscale

As for claim 2, Kozina discloses in Figs. 2, 4 and 6, wherein the adjustable member is a screw (144,146) threadably attached to an adjustment knob (148,150).
As for claim 4, Kozina discloses wherein said head has a tapered profile (160) only on opposing sides thereof.
As for claim 5, Kozina discloses wherein said tapered profile is arcuate (see Figs. 6 and 8, tapered arcuate head).
As for claim 6, Kozina disclose wherein the opposed interior features of the aperture include corners (square apertures in Figs. 1, 3 and 8) aligned in parallel with the opposing sides.
As for claim 7, Kozina discloses in Figs. 3-4, wherein the opposed interior features of the aperture include tapered (tapered hole, 158) or curved surfaces (rounded apertures in Figs. 1, 3 and 8) about a plane that splits the shaft and head of the adjustable member and is perpendicular to the opposing sides.
As for claim 8, Kozina discloses wherein at least a portion of the opposing sides of the bar are non-planar (rounded curved side ends).
As for claim 9, Kozina discloses an anchor bar assembly as claimed, see claim rejections above, the difference between the previously recited claims and claim 9 being the recited “saddle” which includes a generally rectangular recess and vertical aperture therein, and where opposite sides of the saddle include opposing tapered surfaces and a force applicator removably attached to the adjustable member for creating a force to draw the head of the adjustable member into contact with the tapered surfaces of the saddle.  However, Kozina discloses all these limitations. The saddle (see Figs. 1, 3 and 8) is a portion of the anchor bar that has a rectangular recess (see Fig. 3, end portion has two rectangular recesses) and vertical aperture with tapered surfaces (158) for engagement with an adjustable member (144, 146) having tapered profile (160) for engagement with the tapered surfaces (col. 6, lines 15-24); the adjustable member is further removably attached to an adjustment knob (148, 150, see Fig. 1-11) for creating a force to draw the head (160) of the adjustable member (144, 16) to contact with the tapered surfaces (158) of the saddle (end portion of 156, 168, see fig. 3).

    PNG
    media_image3.png
    200
    504
    media_image3.png
    Greyscale

As for claim 10, Kozina discloses wherein said longitudinal bar has at least two longitudinal slots therein, each slot splitting the bar into two attached but opposing sides along the slot.
As for claim 11, Kozina discloses where said longitudinal slots are at opposite ends of the longitudinal bar.
As for claim 12, Kozina discloses where each of said longitudinal slots has a saddle and each of the bar is split beyond the saddle, such that the adjustable member and force applicator server to laterally separate the opposing sides, particularly at the end of the anchor bar.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozina et al. US 7942174 in view of Burdick US 2016/0074980.

    PNG
    media_image4.png
    461
    461
    media_image4.png
    Greyscale

Kozina discloses all the limitations as recited above but does not specify wherein said adjustable member is a screw-like member attached to a quick-release cam-lock handle.  However, Burdick teaches both the releasable attachment (see Fig. 3) of a tool with the clamping structure using a quick-release clamp (52) or an adjustment knob (36).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to substitute the adjustment knob of Kozina with a quick-release clamp as taught by Burdick as an alternative form of quickly attaching and detaching the tool to a machine table.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYRONE V HALL JR/Primary Examiner, Art Unit 3723